Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Election/Restrictions
2.	Applicant's election without traverse of claims 1-10 and 19-20 in the reply filed on 10/04/2021 is acknowledged.
3. 	Claims 11-18 and 21-22 are withdrawn from further consideration pursuant to 37 CPR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/25/2020. 
Specification Objection
4. 	 The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. For example, appearing on page 3 of the specification, https://papers.nips.cc/ paper/4824-imagenet-classification-with-deep-convolutional-neural-networks.pdf; and https://arxiv.org/pdf/1409.1556.pdf; https://arxiv.org/pdf/ 1608.06993.pdf
References Listed in Specification
5.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b)  requires a list of all patents, publications, applications, or MPEP § 609.04(a), subsection I. states, "the list may not be incorporated into the specification but must be submitted in a separate paper."(See the spec. page 3). Therefore, unless the references have been listed on form PTO-892 or have been cited by the examiner on form PTO-892, they have not been considered. 

Improper Abstract
6.    	The number “23895170.docx” under the abstract body should be removed. The abstract should be in a separate sheet/page under the heading “Abstract” or “Abstract of the Disclosure”. The sheet presenting the abstract may not include other parts of the application or other material. The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The language should be clear and concise should not repeat information given in the title or in the claims body. It should avoid using phrases, e.g., “Embodiments include….”, “The present disclosure relates…”, “It is an object of the present invention…”, or “This object is achieved by …” See MPEP § 608.01(b) and 37 C.F.R. 1.438.  The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. See MPEP § 608.01(b) and 37 C.F.R. 1.72.  
Appropriate correction is required.  

Information Disclosure Statement Objection
7.  	The information Disclosure Statements (IDS) filed on 5/17/2019, 5/28/2019, and 6/23/2020 have been considered.  

Duplicate Claims Objection
8.	Applicant is advised that should claim 2 be found allowable, claims 3 and 4 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  For example, claim 3 recites “wherein the corresponding second data that are linked to the second measuring apparatus comprise data measured by the second measuring apparatus and/or comprise corresponding simulation data instead of second data measured by the second measuring apparatus”; and claim 4 recites “wherein the first measuring apparatus comprises at least one element from the group: a scanning particle microscope, a scanning probe microscope, and an interferometer, and/or wherein the optical measuring tool comprises an AIMSTM tool, a WLCD tool and/or a PROVE* tool”.  See MPEP § 608.01(m).      

Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


10.	Claims 1-8 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed recitation at step b. “means for transforming the first data”.  However, the specification only discloses a transformation model performs transforming data. It is noted that a transformation model is a software per se cannot perform the transform function. Thus, claim 1 is directed to non-statutory subject matter.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed recitation “an apparatus for transforming first data …, wherein the apparatus comprises a transformation model, which has been trained using a multiplicity of first data…” The claim recites an apparatus however the apparatus recites of a use which described a purpose or function of the first measuring apparatus, i.e. for transforming data into second measuring apparatus, results in an improper definition of an apparatus.  The claim limitation to constitute intended use. Thus, claim 2 is directed to non-statutory subject matter. Dependent claims 3-8 and 19-20 are rejected for the same reason as its respective parent claim.
Claim Rejections - 35 USC § 112 
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.  	Claim limitation “means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f)
 or pre-AIA  35 U.S.C. 112, sixth paragraph, because “means for transforming” or “means comprise” is not defined clearly in the specification.  The specification does not disclose the apparatus which performs a transform function, instead it discloses the transformation model performs function transforming. However, the transform model is a software per se cannot perform the function transforming. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a) Amend the claim to clearly invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting "means" or a generic placeholder for means, or by reciting "step." The "means," generic placeholder, or "step" must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b) Present a sufficient showing that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function;
(c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d) Present a sufficient showing that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function. 

13.	Claims 1-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claim 1, “wherein the means comprises a transformation model, which has been trained using multiplicity of first data used for training purposes and second data corresponding therewith, which are linked to the second measuring apparatus” is indefinite. It is unclear whether the means or a transformation model has been trained? 
b.	Similarly, the recitation in claim 2, “wherein the apparatus comprises a transformation model, which has been trained using multiplicity of first data used for training purposes and second data corresponding therewith, which are linked to the second measuring apparatus” is indefinite. It is unclear whether the apparatus or the transformation model has been trained? 
c.	Further in above a. and b. the term “therewith” is in definite. It is unclear what “therewith” refers to? 
d.	The recitation in claim 3, “wherein the corresponding second data” lacks antecedent basis because claim 2 recites “second data corresponding therewith”.
e.	The recitation in claims 1-2 and 9, “transforming the first data into second, non-measuring data, which correspond to measurement data of a measurement of the element with a second measuring apparatus” is indefinite. It is not clear whether Applicant means transforming the first data into a second data as non-measuring data of the second measuring apparatus? 
f.	The recitation in claim 19, “wherein the apparatus comprises a scanning electron microscope” is indefinite. It is unclear whether the apparatus further comprises a scanning electron microscope? OR the apparatus comprises a scanning electron microscope which is the first or second measuring apparatus?

g.	A single claim (claim 9) which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). Dependent claim 10 is rejected for the same reason as its respective parent claim. 
Dependent claims are rejected for the same reason as its respective parent claim. 
          Due to number of 35 USC 112 second paragraph and claim objection rejections, the claims are not sufficient quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.
AIA  Statement - 35 USC § 102 & 103  
14. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
15. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


16,	Claims 1-10 and 19-20 are rejected under AIA  35 U.S.C. 103 as being obvious over Budach et al, hereinafter Budach (US 2014/0165236- ids of record) in view of Izikson (US 2009/0063378 – ids of record). 
 	As per Claim 1, Budach teaches an apparatus for analyzing an element of a photolithography process, comprising: 
a. a first measuring apparatus ( e.g. AIMS is an optical illumination system, [0106] ) for recording first data of the element ( records image of defect “first data”, [0084], [0027], [0165]. See also [0075] step a. ); and 
b. means for transforming the first data into second, non-measured data, which correspond to measurement data of a measurement of the element with a second measuring apparatus ( e.g. scan the first data by using scanning particle microscope as “a second measuring apparatus” into second data which at least partially removing the defect, [0017], [0019]. See also [0075] step b. and [0029] lines 6-7), wherein the second measuring apparatus comprises at least one element from the group: a scanning particle microscope and/or an optical measuring tool (see [0028]-[0029]); 
Budach although teaches the means comprising transformation model (defect model using first and second data, [0057], where repairing form adapted to the defect model considered “transformation model”, [0040]), but Budach does not teach a transformation model, which has been trained using a multiplicity of first data used for training purposes and second data corresponding therewith, which are linked to the second measuring apparatus. 
Izikson teaches a transformation model, which has been trained using a multiplicity of first data used for training purposes and second data corresponding therewith, which are linked to the second measuring apparatus (trained neural network considered “transformation model”, [0009], [0060]. See also [0028]-[0029]).
Therefore, it would have obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Budach to implement the training model as taught by Izikson that would facilitate the failure of the wafer is determined based on the predicted parameter values at the plurality of locations distributed across at least a portion of the wafer that predicted by the trained neural network (Izikson, [0009]). 
As per Claim 2, Budach teaches an apparatus for transforming first data of an element of a photolithography process recorded by use of a first measuring apparatus (e.g. AIMS is an optical illumination system, [0106] ) into second, non-measured data, which correspond to measurement data of a measurement of the element with a second measuring apparatus ( e.g. scan the first data by using scanning particle microscope as “a second measuring apparatus” into second data which at least partially removing the defect, [0017], [0019]. See also [0075] step b. and [0029] lines 6-7), wherein the second measuring apparatus comprises at least one element from the group: a scanning particle microscope and/or an optical measuring tool (see [0028]-[0029]).
Budach although teaches the means comprising transformation model (defect model using first and second data, [0057], where repairing form adapted to the defect model considered “transformation model”, [0040]), but Budach does not teach a transformation model, which has been trained using a multiplicity of first data used for training purposes and second data corresponding therewith, which are linked to the second measuring apparatus. 
Izikson teaches a transformation model, which has been trained using a multiplicity of first data used for training purposes and second data corresponding therewith, which are linked to the second measuring apparatus (trained neural network considered “transformation model”, [0009], [0060]. See also [0028]-[0029]).
Therefore, it would have obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Budach to implement the training model as taught by Izikson that would facilitate the failure of the wafer is determined based on the predicted parameter values at the plurality of locations distributed across at least a portion of the wafer that predicted by the trained neural network (Izikson, [0009]). 
As per Claim 3, Budach teaches the apparatus of claim 2, Budach further teaches wherein the corresponding second data that are linked to the second measuring apparatus comprise data measured by the second measuring apparatus (e.g. scan the first data by using scanning particle microscope as “a second measuring apparatus” into second data which at least partially removing the defect, [0017], [0019]. See also [0075] step b. and [0029] lines 6-7) and/or comprise corresponding simulation data instead of second data measured by the second measuring apparatus.  
As per Claim 4, Budach in view of Izikson teaches the apparatus of claim 2, Budach further teaches wherein the first measuring apparatus comprises at least one element from the group: a scanning particle microscope, a scanning probe microscope ([0028]-[0029]), and an interferometer, and/or wherein the optical measuring tool comprises an AIMS™ tool (see [0084], [0106]), a WLCD tool and/or a PROVE* tool.  
As per Claim 5, Budach in view of Izikson teaches the apparatus of claim 2, Budach further teaches wherein the first data comprise: a. measurement data of a region of the element of the photolithography process, which has at least one defect (see [0112], [0120]); and/or b. measurement data of a repaired region of the element of the photolithography process (see [0172]).  
As per Claim 6, Budach in view of Izikson teaches the apparatus of claim 2, Budach further teaches wherein the second data comprise an image with a two- dimensional pixel representation (e.g. EUV mask is measured with an AIMS at step 820, see [0120], the defect contour 740 is 2D, see [0121]).  
As per Claim 7, Budach teaches the apparatus of claim 2, wherein the second data comprise an aerial image and/or an aerial image focus stack (see [0064]).
As per Claim 8, Budach teaches the apparatus of claim 2, wherein the first data comprise measurement data that were recorded with different parameter settings of the first measuring apparatus (see [0082], [0098]). 
As per Claim 9, Budach teaches a method for analyzing an element of a photolithography process, including the steps of: 
a. recording first data of the element with a first measuring apparatus ( records image of defect “first data”, [0084], [0027], [0165]. See also [0075] step a.); and 
b. transforming the first data into second, non-measured data, which correspond to measurement data of an examination of the element by a second measuring apparatus ( e.g. scan the first data by using scanning particle microscope as “a second measuring apparatus” into second data which at least partially removing the defect, [0017], [0019]. See also [0075] step b. and [0029] lines 6-7), using an apparatus of claim 2, wherein the second measuring 42Attorney Docket 30062-0085001apparatus comprises at least one element from the group: a scanning particle microscope and/or an optical measuring tool (see [0028]-[0029]).  
As per Claim 10, Budach in view of Izikson teaches the method of claim 9, Budach further teaches wherein transforming the first data comprises: transforming the measurement data, which were recorded with different parameter settings of the first measuring apparatus (see [0082], [0098]), into an aerial image focus stack (see [0064]).
As per Claim 19, Budach in view of Izikson teaches the apparatus of claim 2, Budach further teaches wherein the apparatus comprises a scanning electron microscope (see [0029]), which is embodied to scan the element of the photolithography process and which is further embodied to repair a defect of the element of the photolithography process (see [0029], [0080], [0094]).  
As per Claim 20, Budach in view of Izikson teaches the apparatus of claim 2, Budach does not teach wherein the transformation model and/or the model for transforming the measurement data comprises a machine learning model. Izikson teaches the transformation model and/or the model for transforming the measurement data comprises a machine learning model (neural network is one of machine learning algorithm, see [0028]-[0029]. Therefore, it would have obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Budach to implement a neural network as taught by Izikson that would facilitate the failure of the wafer is determined based on the predicted parameter values at the plurality of locations distributed across at least a portion of the wafer that predicted by the trained neural network (Izikson, [0009]).
Conclusion
17.	In addition, the following prior arts disclose the same concept of analyzing an element of a photolithography process, such as prior art US patent 7,727,681 of Stewart et al – Electron beam processing for mask repair; US patent 8,674,329 of Budach et al -  Method and apparatus for analyzing and/or repairing of an EUV mask defect; US patent 6,884,999 of Yedur et al – Use of scanning probe microscope for defect detection and repair; and US patent 8,460,842 of Ogawa et al – Defect repair apparatus and method for EUV mask using a hydrogen ion beam.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863